Citation Nr: 1753187	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-21 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980 and from February 2003 to October 2005.

This matter is on appeal from a rating decision in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been characterized by depressed mood and anxiety, sleep impairment, and flashbacks.  Symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, panic attacks, and impaired abstract thinking have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1110, 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103 , 5103A (2014) and 38 C.F.R. § 3.159  (2017). Here, the duty to notify was satisfied by way of a letter sent in February 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, and conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (c) (2017).

 Increased Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling.  He contends he is entitled to a higher rating for that disability, particularly questioning the adequacy of his May 2011 VA examination.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2017).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under 38 C.F.R. 4.130 (2017), Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2017).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.

For example, throughout the period on appeal, the Veteran showed normal affect and normal mood.  His May 2011 examiner noted that he was able to do the Serial 7 exam, as well as spell words forward and backward.  While the November 2013 VA examiner noted a "somewhat flattened affect," no abnormalities were noted in thought organization, speech production or language syntax. 

While the Veteran undoubtedly suffers from a depressed mood, as documented by his May 2011 VA examiner, he does not demonstrate abnormal disturbances of motivation and mood.  The Veteran is noted to appear depressed and irritable at several points in the record, including in a clinical psychologist's notes dated April 2012, June 2012, and October 2013.  The Veteran, in a February 2010 statement, states that he sees images of hurting children in Iraq when he closes his eyes, and that he becomes withdrawn and angry when asked about his service.  In a November 2011 buddy statement, the Veteran's daughter reports that after his return from service, the Veteran has depression and mood swings.  She reports that on many occasions, the Veteran speaks about death and leaving his family.  The Board notes the depression, sadness, and tearfulness that came with the murder of the Veteran's son in February 2013.  However, the Veteran's depression and anxiety are contemplated in the 30 percent rating.  Especially given the lack of panic attacks, the criteria for a 50 percent rating contemplate a more severe level of mood disturbance than the Veteran presents.

Similarly, despite his pervasive feelings of sadness, the Veteran is able to function independently and was found capable of managing his own financial affairs by both VA examiners.  His November 2013 examiner found the Veteran able to understand instructions and function independently, and that he could manage his financial affairs.  Any occasional decrease in work efficiency is considered in his 30 percent rating.

While it is true that the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9411.  Specifically, a statement from the Veteran dated February 2010, as well as his May 2011 and November 2013 examiner, note that the Veteran has trouble sleeping.   According to his November 2013 3xaminer, the Veteran has nightmares two to three times a week, and in a March 2012 progress note, he is noted to sleep three to four hours a night, and the sleep that he does achieve is disturbed.  Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD and any resulting occupational or social impairment is contemplated in the Veteran's current 30 percent rating.

In his May 2011 examination, the Veteran normal remote and immediate memory, but mildly impaired immediate memory.  Thus, while the Veteran mentioned that his concentration was bad, his long term memory is adequate, despite some impairment.  The record does not show impaired judgment.  Indeed, while the Veteran reports feeling violent urges toward his family, and is afraid he may hurt somebody due to his irritability, his February 2010 statement shows that the Veteran reacts to these impulses by becoming withdrawn.  During the period on appeal, the Veteran has not experienced trouble with the law.  Finally, throughout the period on appeal, the Veteran has not generally had delusions or hallucinations, despite a few suicidal thoughts.  While a February 2012 psychiatry clinic note describes an incident in which the Veteran at times hears voices telling him to kill himself, this has not occurred at other points in the record.  Indeed, the Veteran's May 2011 examiner noted that the Veteran had no delusions or hallucinations, nor were any mentioned in his November 2013 examination report   Thus, the Veteran's general cognitive state most resembles his current 30 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he has exhibited a somewhat flattened affect and disturbances of mood and motivation.  The Board notes especially the Veteran's passing suicidal thoughts in his November 2013 examination and his February 2010 statement.  However, the Veteran has consistently denied active suicidal or homicidal plans or actions during the appeal period.  For example, in February 2012 and October 2013 notes, the Veteran mentions thoughts of suicide, but no active ideations.  Finally, the Veteran's November 2013 C&P examiner noted that the Veteran's psychotherapy sessions are very helpful and the Veteran's repeated statements that he is not suicidal.  In the Board's view, the criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include panic attacks, impaired judgment, circumstantial, circumlocutory, or stereotyped speech, and impairment of short and long term memory, have not been demonstrated.   

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  In his August 2011 examination, the examiner noted that the Veteran has been married for over thirty years.  While he describes the marriage as "bad," it is his only marriage of record, and his daughters visit quite often.  The Veteran enjoys watching football and occasionally socializing with friends over drinks.  In an October 2013 treatment record, the Veteran reports that his wife and he are living together after some time apart, and that they argue often.  Specifically, in a February 2012 psychiatry clinic note, the Veteran mentioned his wife's annoyance at his drinking, and the fact that his wife can no longer sleep in the same bed with him due to his fighting in his sleep.  The Veteran also mentions avoiding social settings due to flashbacks and an increased startle response.  While the Veteran's current isolation from his family and the public is unquestionably related to his PTSD, the Board determines that the anxiety and social discord attendant to the Veteran's social impairment is contemplated by his current rating of 30 percent for this period.  

The Veteran has been retired since 2008.  The Veteran's November 2013 examiner noted a decrease in work efficiency.  However, the examiner also stated that the Veteran is able to understand instructions and function independently.  In light of the Veteran's occupational history and record, the examiner determined that the Veteran's PTSD would affect, but not preclude, his ability to maintain gainful employment.  Accordingly, the rating schedule reasonably describes the claimant's disability level and symptomatology, which never, during the period on appeal, rose beyond an occasional decrease in work efficiency.  Accordingly, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Because the Veteran's VA examinations did not contain GAF assessments, the Board was not able to consider the Veteran's Global Assessment of Functioning (GAF) score.  However, given that the GAF is no longer considered in a Veteran's functional assessment, the Board finds that this is unlikely to affect the Veteran's rating.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  Specifically, the Board notes the Veteran's May 2011 correspondence in which he challenges the adequacy of the May 2011 examination, and his February 2010 statement in which he expresses passive thoughts of killing himself and seeing unpleasant sights and sounds when he closes his eyes.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's PTSD for this period.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, while the Veteran is retired, his VA examiner found him capable of the thought and concentration necessary to maintain employment.  The Board concludes that while his loss in income due to his service connected disability is not compensated in full, it is adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).	

Lastly, the Board notes that the Veteran was granted a total disability rating based on individual unemployability (TDIU), and the Veteran has not disagreed with any aspect of the decision on that issue.  TDIU entitlement is therefore not inferred as part and parcel of the current claim for increased rating for PTSD.  See Tyrues v. Shinseki,732 F.3d 1351 (2013); Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, a rating in excess of 30 percent is not warranted for the period on appeal.


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


